Citation Nr: 1540037	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-08 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service connected atherosclerotic heart disease and diabetes mellitus render him unemployable, and therefore, he is entitled to a TDIU.  While the Veteran has submitted various statements listing a number of other disabilities that affect his employability, the Board points out that he is only service connected for atherosclerotic heart disease, diabetes mellitus, and erectile dysfunction and therefore, those are the only disabilities that may be considered in determining employability.  In any event, a review of the record reveals that further development is necessary prior to adjudication of this claim.

Initially, it is unclear whether the Veteran has yet been afforded a VA examination to address his employability in light of his service-connected disabilities.  In this regard, the RO's March 2013 rating decision denying a TDIU, and statements of the case issued in February and May 2014, refer generally to a VA medical opinion indicating that the Veteran is capable of sedentary employment, without identifying the date of the medical opinion.  The March 2013 rating decision does list a February 2013 VA examination report as evidence considered.  However, a review of the record and the February 2013 VA examination report fails to reveal any   such a medical opinion.  Regardless, as it has been well over two years since any examination or opinion was obtained, the Board finds that a new medical opinion is necessary that considers the impact of the Veteran's service-connected disabilities alone on his employability.  

The Board notes that although the Veteran reported on his April 2012 TDIU application that he left his last employment in 1990 due to his ischemic heart disease, such statement is contradicted by a June 2007 statement wherein he reported "I have not been able to work since 1989 when my vision deteriorated to the point that I could not see well enough to acquire and keep gainful employment."  The Board also points out that, as addressed in the February 2013 VA examination and  a prior August 2012 VA examination, he has non-service connected peripheral vascular disease separate from his service-connected heart disability, that "is quite extensive" and affects his ability to ambulate.

Additionally, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  It does not appear any treatment records dating since November 2010 have been obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the electronic claims file.

2.  Then, schedule the Veteran for a VA examination to address the impact of his atherosclerotic heart disease and diabetes mellitus on his employability.  

Following examination of the Veteran and a review all pertinent records associated with the paper and electronic claims files, the examiner should opine as to whether the Veteran is unable to obtain and retain substantially gainful employment based on the combined effects of his service-connected disabilities (atherosclerotic heart disease, rated 60 percent disabling; diabetes mellitus, rated 20 percent disabling, and erectile dysfunction, rated as noncompensable), without regard to his age or nonservice-connected disabilities.  The salient question is whether the Veteran was capable of performing the physical and mental acts required by employment with respect to his service-connected disabilities, education, training, and prior work history.  The examiner should explain the reasons for the opinions provided.

3.  After completion of the above, review the record      and determine if the Veteran's claim can be granted.  If additional development is deemed necessary in response to the above, such should be accomplished.  If the claim remains denied, issue a supplemental statement of the   case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to    the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




